Citation Nr: 0123356	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for premature 
ventricular contractions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  These issues were remanded in 
October 1998 to the RO and again in August 2000 for further 
development.


REMAND

The veteran and his representative contend that service 
connection is warranted for hypertension and premature 
ventricular contractions.

The Board notes that, in its REMAND instructions dated August 
2000, the RO was specifically asked to provide the veteran 
with a VA cardiovascular examination, to be conducted by a 
physician.  This request was made is part because the 
veteran's November 1999 examination was not conducted by a 
physician, but by Ms. S., a nurse practitioner, and in part 
because, in the Board's opinion, some of the findings in the 
November 1999 examination were inaccurate.  The Board further 
noted that VA Adjudication Procedure Manual M-21 Part VI, 
para. 1.07(d), required an examination to be signed by a 
physician.   Upon remand, the RO did request an opinion from 
a doctor, as to the questions asked on appeal.  However, the 
veteran was not provided with a further cardiovascular 
examination, as specifically requested by the Board.  As 
such, the Board finds that the veteran still has not received 
the benefit of an adequate medical examination, and as such, 
these claims must be remanded again.

Further, the Board notes, in correspondence from the veteran, 
dated October 2000, that the veteran specifically named a 
private physician that he had seen several times in 1978 and 
1979, Dr. W.D..  However, it does not appear that any attempt 
was made to obtain any records from this doctor, and, even if 
such an attempt was made, the veteran was never notified that 
the RO was unable to obtain these records.  As such, these 
claims must also be remanded for the RO to at least attempt 
to obtain these records, and to notify the veteran if the 
records are unable to be obtained.

Finally, the Board notes that there has been a change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See 38 U.S.C. §§ 5103, 5103A, 
5107 (West Supp. 2001).  Upon remand, the RO should ensure 
that all development required under this new law has been 
undertaken.

The Board regrets that another REMAND is required in this 
case, however, it is necessary to ensure that the veteran 
receives full consideration under the law of his claims on 
appeal.

Accordingly, this case is again REMANDED for the following 
development:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have treated him at any time 
including following service, for 
hypertension and/or premature 
ventricular contractions.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have 
not been previously secured, to 
specifically include any available 
records from Dr. W.D..  If the search 
for any requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. The veteran must be afforded a VA 
cardiovascular examination, to be 
conducted by a physician.  The purpose 
of the examination is to ascertain the 
nature and etiology of any current 
cardiovascular disorder, to 
specifically include hypertension 
and/or premature ventricular 
contractions.  All necessary tests and 
studies deemed appropriate by the 
physician should be performed.  The 
claims folder must be made available 
to and reviewed by the physician in 
conjunction with the study of this 
case. Based on a review of the claims 
folder and the results of the 
cardiovascular examination, the 
physician is asked to provide a 
medical opinion as to the following: 
(1) Does the veteran have 
hypertension?  (2) If so, did the 
veteran have manifestations of 
hypertension during his period of 
active duty service; and, if not, did 
the veteran have manifestations of 
hypertension within the one-year 
period following his separation from 
service in June 1996?  (3) Does the 
veteran have premature ventricular 
contractions; and, if so, did the 
veteran have premature ventricular 
contractions during his period of 
active duty service, or within the 
one-year period following his 
separation from the service in June 
1996?  (4) If the veteran has 
premature ventricular contractions, 
does he have an associated heart 
disease?  (5) In the alternative, the 
physician is asked to provide an 
opinion regarding whether it is at 
least as likely as not that any 
current cardiovascular disorder, if 
found, had its onset during the 
veteran's period of active duty 
service, or within the first post-
service year.  A complete rationale 
for all opinions must be provided.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate 
these claims on appeal.  The RO must 
provide adequate reasons and bases for 
its determination.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


